Citation Nr: 0016209	
Decision Date: 06/19/00    Archive Date: 06/28/00

DOCKET NO.  99-05 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 40 
percent for herniated nucleus pulposus of the lumbar spine.

2.  Entitlement to an initial compensable evaluation for 
residuals of a fracture, distal right radius.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Edward Walls, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 1985 and from March 1987 to March 1989.  His appeal 
comes before the Board of Veterans' Appeals (Board) from a 
July 1998 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Huntington, West 
Virginia.  The veteran's case was subsequently transferred to 
the RO in Louisville, Kentucky.

After considering the veteran's testimony at his June 1999 
hearing, VA examination reports, and outpatient treatment 
records, a hearing officer increased the veteran's evaluation 
for his low back disorder during the pendency of this appeal 
from 10 percent to 40 percent, effecting from the date of the 
original December 1997 claim.  However, as the veteran has 
not indicated that he is satisfied with this increase, the 
appeal is properly before the Board for appellate 
consideration.

The veteran indicated that he wished to appeal only the claim 
regarding his low back disorder in a March 1999 VA Form 9.  
However, he indicated in his June 1999 RO hearing that he 
wanted to continue the appeal regarding the fracture of the 
right distal radius.  The Board construes his hearing 
testimony as a substantive appeal with respect to that issue.


FINDINGS OF FACT

1.  The RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of the 
veteran's appeal.

2.  The veteran's herniated nucleus pulposus of the lumbar 
spine manifests low back pain, stiffness, limitation of 
motion, muscle spasms, disc space narrowing, and some 
radiculopathy such as numbness and sciatic pain in his right 
lower extremity, but he does not have persistent symptoms, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.

3.  The veteran's distal right radius is asymptomatic.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 40 
percent for herniated nucleus pulposus of the lumbar spine 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.7, 4.10, 4.40, 4.41, 4.45, 4.59, 4.71a, 
Diagnostic Codes (DC) 5293, 5295 (1999).

2.  The criteria for an initial compensable evaluation for 
residuals of a fracture, distal right radius, have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 4.7, 4.10, 4.31, 4.40, 4.41, 4.45, 4.59, 4.71a, Diagnostic 
Code (DC) 5215 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Herniated nucleus pulposus of the lumbar spine

The veteran felt something slip in his back when he was 
helping to move a heavy safe during active service.  His back 
never fully recovered, and he has now reported that he is 
having severe pain in his lower back and a reduced range of 
motion.  The preliminary question before the Board is whether 
the veteran has submitted well-grounded claim, and if so, if 
the VA has adequately assisted him pursuant to 38 U.S.C.A. 
§ 5107 (West 1991).  Considering the veteran's 
dissatisfaction with his initial evaluation, along with the 
symptomatology that he has reported, the Board concludes that 
the claim of entitlement to a higher initial rating for his 
low back disorder is well grounded.  See Fenderson v. West, 
12 Vet. App. 119, 126 (1999).  The Board is also satisfied 
that the RO has obtained and fully developed all relevant 
evidence necessary for an equitable disposition of this 
appeal; thus, no further assistance to the veteran is 
necessary pursuant to 38 U.S.C.A. § 5107(a).

Disability evaluations are determined by applying the 
criteria set forth in the Schedule for Rating Disabilities 
(rating schedule), found in 38 C.F.R. Part 4 (1999).  The 
Board attempts to determine the extent to which the veteran's 
service-connected disabilities adversely affect his ability 
to function under the ordinary conditions of daily life, and 
the assigned evaluation is based, as far as practicable, on 
the average impairment of earning capacity in civil 
occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.  
Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.  Furthermore, because this is an initial rating, the 
rule from Francisco v. Brown, 7 Vet. App. 55 (1994), that the 
present level of disability is of primary importance, is not 
applicable.  Fenderson, 12 Vet. App. at 126.  Therefore, at 
the time of an initial rating, separate ratings can be 
assigned for separate periods of time based on facts found, a 
practice known as staged ratings.  Id. at 125.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portrays the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40; see also DeLuca v. 
Brown, 8 Vet. App. 202 (1995) (holding that when a veteran is 
rated under a code that contemplates limitation of range of 
motion, 38 C.F.R. §§ 4.40 and 4.45 must be considered, and 
any additional range of motion loss due to pain, weakened 
movement, excess fatigability, or incoordination must be 
noted).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations:  (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) more movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) excess fatigability; 
(e) incoordination, impaired ability to execute skilled 
movements smoothly; and, 
(f) pain on movement, swelling, deformity or atrophy of 
disuse.  Instability of station, disturbance of locomotion, 
interference with sitting, standing and weight-bearing are 
related considerations.  38 C.F.R. § 4.45.

Service connection was established effective December 10, 
1997 for a low back disorder under Diagnostic Code (DC) 5295.  
That code provides a 40 percent evaluation for severe 
lumbosacral strain; with listing of whole spine to opposite 
side, positive Goldthwaite's sign, marked limitation of 
forward bending in standing position, loss of lateral motion 
with osteo-arthritic changes, or narrowing or irregularity of 
joint space, or some of the above with abnormal mobility on 
forced motion.  The 40 percent rating is the maximum 
schedular evaluation possible under DC 5295.  38 C.F.R. 
§ 4.71a, DC 5295.  The veteran's low back disorder has also 
been rated using DC 5293, which provides a 40 percent 
evaluation for severe intervertebral disc syndrome, recurring 
attacks, with intermittent relief.  A 60 percent evaluation 
is warranted for pronounced intervertebral disc syndrome, 
with persistent symptoms compatible with sciatic neuropathy 
with characteristic pain and demonstrable muscle spasm, 
absent ankle jerk, or other neurological findings appropriate 
to site of diseased disc, little intermittent relief.  
38 C.F.R. § 4.71a, DC 5293.

At a VA examination in February 1998, the examiner indicated 
that the veteran's back problems were mostly intermittent; 
sometimes he did not have significant problems, at other 
times he could not sit or stand too long and he could barely 
walk to the bathroom.  The veteran had missed work on several 
occasions, and he had intermittent pain radiating down one of 
his lower extremities.  The examiner noted that the veteran 
was in a period of remission regarding his back symptoms at 
the time of the examination.  The veteran did not have muscle 
spasm to deep palpation of the lumbar spine.  Forward flexion 
was a "full 80-85 degrees," but the veteran complained of 
pain.  Hyperextension was a "full 25-30 degrees" without 
pain, and lateral bending was a full 30-35 degrees 
bilaterally without pain.  The examiner diagnosed service-
connected trauma to the low back with subsequent difficulty 
with exacerbations and remissions.  He further diagnosed 
moderate to severe degenerative joint disease of the lumbar 
spine, as shown by X-ray.

An X-ray in August 1998 revealed that his lumbar vertebral 
bodies were normal in height, but there was some narrowing of 
the L4-L5 disc spaces.  He had minimal anterior degenerative 
spurring at all lumbar levels and there was some moderate 
anterior degenerative spurring noted at the T12-L1 level.  
The X-ray showed no evidence of spondylolysis or 
spondylolisthesis.  The examiner diagnosed mild to moderate 
degenerative spurring and some disc space narrowing at L4-L5.

Treatment records at various times in August 1998 show that 
the veteran had pain at times, but he did not take 
medications.  He reported pain when sitting and he had pain 
in his right leg, but none at that time.  He moved slowly and 
guardedly, and he was unable to flex or extend.  He could 
bend laterally and rotate with some limitations.  Another 
treatment record of August 1998 shows that the veteran had a 
13 year history of low back pain, which had been fairly 
consistent.  He had been placed on Naprosyn, Robaxin, and he 
had a heating pad, all of which had provided some limited 
relief.  He further indicated that he had some radicular 
symptoms, such as pain down the back of his legs.  A 
treatment note of January 1999 reflects that he had muscle 
spasms in his lower back for three to six weeks and some 
radiculopathy in his right lower extremity.

In February 1999, the veteran indicated that bending 
increased his pain, and an electric blanket helped to relieve 
pain.  His pain was rated as a two or a three on a scale of 
10.  His flexion was limited to about 90 degrees by pain.  
Bilateral side bending and rotation were within normal 
limits, and the veteran had increased lumbar lordosis.  His 
L3 vertebra was posteriorly displaced.  The veteran was given 
written and verbal instructions for stretching.  The examiner 
assessed pain probably secondary to degenerative disc disease 
with associated irritation and muscle spasm.  In March 1999, 
the veteran's flexion was limited to 30 degrees with pain.  
Flexion in a lion position gained a range of motion to 75 
degrees without a report of pain.  Right rotation was limited 
to 10 degrees.  The veteran gained a full range of motion 
without pain following manual therapy.  Another treatment 
record of March 1999 shows that the veteran had maintained 
his previous range of motion gains and at that point had full 
range of lumbar extension.  His pain complaints were not 
adequately addressed, according to the examiner, but the 
range of motion was "significantly improved."  In April 
1999, his flexion was limited to 45 degrees, and his 
extension was within normal limits but painful and stiff.  

The veteran had difficulty arising and ambulating at a VA 
examination in April 1999.  He stood for about 30 seconds 
before being able to walk.  He required assistance to sit 
from a lying position.  Forward flexion was to 25 degrees 
with severe pain, backward extension was zero degrees, right 
lateral flexion was 10 degrees with severe pain, left lateral 
flexion was 25 degrees without pain, rotation bilaterally was 
10 degrees with pain.  The examiner diagnosed a history of 
low back injury with marked limitation of motion, chronic 
pain and radiculopathy of the lumbosacral spine.

According to a treatment note of May 1999, the veteran 
indicated that physical therapy was providing "steady but 
slow improvement" in his back symptoms, and he said he felt 
better than he had ever felt since he had begun physical 
therapy.  He indicated, however, that he had exacerbations of 
low back pain during working hours.  

At an RO hearing in June 1999, the veteran testified that he 
could not touch his toes because of back pain, although he 
could touch his knees.  He said he used a TENS unit, and he 
had relief of his symptoms from an electric blanket.  The 
TENS unit and heat, however, only provided temporary relief.  
He further indicated that he had muscle spasms on a weekly 
basis in his low back.

An outpatient treatment note of June 1999 reflects that the 
veteran reported increasing pain, and he was considering 
changing his work.  An MRI of his spine taken in July 1999 
revealed desiccated degeneration, disc space narrowing at L4-
L5 and L5-S1.  He had a left paracentral disc protrusion at 
L4-L5 compressing and deforming the thecal sac.  That finding 
was likely chronic, because some spurring covered part of the 
protrusion.  He had minimal central disc bulging at the L5-S1 
level, without compromising the sac or nerve roots.  His 
neural foramina were maintained throughout.

In light of the above clinical evidence, the Board concludes 
that an initial evaluation in excess of 40 percent for a low 
back disorder is not warranted in the present case.  The 
veteran has severe pain at times when he moves his back, 
especially during working hours, and the Board has considered 
limitation of movement as the result of pain.  See DeLuca, 
supra.  The record contains significant evidence that he has 
some radiculopathy in his right lower extremity, and 
sometimes pain shoots all the way down to his right foot.  
The Board does not feel that a rating in excess of 40 
percent, however, is warranted for a number of reasons.  The 
record does not reflect that the veteran has absent ankle 
jerk.  Although he apparently had a period of exacerbation in 
June 1999, he has periods of remission, such as in February 
1998, when an examination report reflected that his back 
symptoms were in remission at that time.  Prior to the June 
1999 period of exacerbation, he had reported that his 
physical therapy was producing steady results, albeit slowly.  
A treatment note of April 1999 reflects that following 
mobilization, he was able to flex his spine to touch his 
fingertips to the floor without pain.  Moreover, the veteran 
receives relief of pain through the use of his TENS unit and 
electric blanket, whereas a 60 percent evaluation under DC 
5293 requires little intermittent relief.  The physical 
therapy treatment record of March 1999 showed that he had 
maintained previous gains in his ranges of motion through 
physical therapy.  Accordingly, it appears that physical 
therapy was, in fact, producing improvement in his low back 
symptoms.  This finding runs counter to the notion that the 
veteran was receiving little intermittent relief, especially 
when combined with relief produced by the TENS unit, the 
electric blanket, and Naprosyn or Robaxin.

The Board is aware that the veteran has sciatic pain down his 
right lower extremity, but there are no other neurological 
findings appropriate to the site of the diseased disc, except 
for his muscle spasms.  Rather, the MRI report of July 1999 
characterized minimal central disc bulging at L5-S1, without 
compromise of the sac or nerve roots.  Although he had 
desiccated degeneration and a left paracentral disc 
protrusion, likely chronic, his neural foramina were 
maintained and the August 1998 X-ray showed that his 
vertebral bodies were normal in height.  That X-ray report 
also showed no evidence of spondylolysis or 
spondylolisthesis.  Moreover, the degenerative spurring was 
"mild to moderate."  Finally, the X-ray in February 1998 
revealed moderate to severe degenerative joint disease.  
Severe intervertebral disc syndrome warrants a 40 percent 
evaluation; the 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome.  As such, the 40 
percent evaluation more closely approximates the veteran's 
symptoms.  

The Board has considered the ruling mandated by DeLuca v. 
Brown, 8 Vet. App. 202 (1995), but the 40 percent evaluation 
is in itself a recognition of the veteran's pain on movement, 
weakened movement, excess fatigability, and incoordination.  
The Board has further considered the applicability of the 
doctrine of reasonable doubt under 38 U.S.C.A. § 5107(b) in 
connection with the veteran's claim for a higher initial 
rating; however, the doctrine is inapplicable because the 
preponderance of the evidence is against the claim.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


B.  Residuals of a fracture, distal right radius

Service connection was established for residuals of a 
fracture of the right distal radial styloid in July 1998 
under Diagnostic Code 5215 (1999).  That code provides that a 
10 percent rating is warranted for limitation of motion of 
the wrist where dorsiflexion is less than 15 degrees in 
either the major or minor wrist.  A 10 percent rating is also 
warranted where palmer flexion is limited in line with 
forearm for either the major or minor wrist.  38 C.F.R. 
§ 4.71a, DC 5215.  In every instance where the schedule does 
not provide a zero percent evaluation for a DC, a zero 
percent evaluation shall be assigned when the requirements 
for a compensable evaluation are not met.  See 38 C.F.R. 
§ 4.31.  Diagnostic Code 5214 provides that ankylosis of the 
minor wrist, if unfavorable in any degree of palmar flexion 
or with ulnar or radial deviation, warrants a 40 percent 
disability rating.  Ankylosis in any other position, except 
favorable, warrants a 30 percent disability rating.  
Favorable ankylosis, in a position between 20 and 30 degrees 
of dorsiflexion, warrants a 20 percent disability rating.  
38 C.F.R. § 4.71a, DC 5214.  The Board also notes that 
extremely unfavorable ankylosis is rated as loss of use of 
the hand under 38 C.F.R. § 4.71a, Diagnostic Code 5125 (1999) 
(loss of use of the minor hand is rated as 60 percent 
disabling under Diagnostic Code 5125).

The veteran fractured his right distal radial styloid in June 
1983 when he slid into home base during a softball game.  An 
X-ray in July 1983 showed that there was satisfactory 
position and alignment of the wrist.  A VA examination report 
of February 1998 reveals that the veteran had full 
metacarpophalangeal flexion bilaterally of 90 degrees, full 
hyperextension of 15 degrees, and he did maneuvers well 
against the examiner's resistance.  Later in the report, 
however, the examiner indicated that the veteran could fully 
flex his wrist to 80-85 degrees, and he could hyperextend 
from 60 to 65 degrees.  The examiner stated that the veteran 
touched his thumb to each fingertip and to the base of his 
little finger.  The veteran made a fist well, and he could 
spread his fingers apart and touch them together well.  An X-
ray taken at that time showed that there was no current 
fracture or dislocation.  The veteran had no significant 
arthritis, and the soft tissues were unremarkable.  

A VA examination report of April 1999 did not address his 
residuals of the fracture.  However, the veteran testified at 
his June 1999 RO hearing that he had "slight, slight pain" 
in the wrist, which he reported was not "100 percent."  He 
also said he had a lump on the wrist.  The record contains no 
other medical evidence concerning the wrist.

After weighing the foregoing evidence, the Board concludes 
that a compensable evaluation is not warranted for the 
residuals of the veteran's right distal radius fracture 
because his wrist appears to be asymptomatic at this time.  
The X-ray report of February 1998 reinforces this finding, 
along with the examiner's impression that the veteran had 
full flexion and hyperextension of the wrist.  The 
inconsistent readings are close enough together so as not to 
call into question the validity of the findings, and the 
examiner characterized the veteran's ability to flex the 
wrist as "full."  Because the veteran's wrist was not 
limited to dorsiflexion less than 15 degrees, the 10 percent 
evaluation is not warranted in this case under DC 5215.  
Moreover, the veteran did not have difficulty touching his 
thumb or moving it around to touch his other fingers.  
Moreover, he could make a fist without difficulty, and there 
was no ankylosis noted in the wrist or in the right upper 
extremity.  The X-ray in February 1998 showed no current 
fracture or dislocation.  As such, a compensable evaluation 
is not warranted under DC 5214.  The Board has considered the 
provisions of DeLuca, supra, but even the veteran has stated 
that any pain in the wrist is "slight."  The record does 
not contain any affirmative evidence of any additional range 
of motion loss due to pain, weakened movement, excess 
fatigability, or incoordination.  In light of all of these 
factors, a compensable evaluation for residuals of a 
fracture, distal right radius, is not warranted by the 
clinical record.



ORDER

Entitlement to an initial evaluation in excess of 40 percent 
for herniated nucleus pulposus of the lumbar spine is denied.

Entitlement to an initial compensable evaluation for 
residuals of a fracture, distal right radius, is denied.



		
	JOHN R. PAGANO
	Acting Member, Board of Veterans' Appeals



 

